DETAILED ACTION
Disposition of Claims
Claims 1-20 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210253645A1, Published 08/19/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-14 are directed to naturally-occurring proteins and natural methods under the broadest reasonable interpretation.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth in the analysis below.  
The claim recites a polypeptide comprising an amino acid sequence of at least one receptor binding motif (RBM) from a viral spike protein (NB: “reconstituted” is a product-by-process limitation that does not impart a physical limitation on the polypeptide) wherein said RBM comprises a linker and at least a 30-200 amino acid portion of the native RBM, and wherein said linker replaces or is added to any part of the RBM.  Based on the definition of “linker” provided by the specification (¶[0140-0143]), this is about 1 to about 10 or more amino acid residues positioned within the RBM, which reads upon naturally occurring sequence since the claim and the specification do not require the linker to be heterologous sequence.  Since it is not clear what the “base” sequence is, any naturally occurring point mutation within the desired “tacking segment” could constitute “insertion” of a linker.  Further, the specification broadly defines viral “spike” proteins as virtually any envelope or capsid protein of said virus that binds to a receptor (¶[0101]).  The additional limitations provided within the instant rejected claims do not impart structural or functional limitations that appear to distinguish the viral protein apart from its native counterpart, so the polypeptide may read broadly upon naturally occurring viral surface/structural proteins.  Thus, one embodiment within the BRI is a viral structural or surface protein. Because the polyprotein is composed of matter, the claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). 
The claim is then analyzed to determine whether it is directed to any judicial exception. As set forth supra, the polypeptide is compared to its closest naturally occurring counterpart to determine if it has markedly different characteristics than the counterpart. Viral spike proteins, such as coronavirus (CoV) spike proteins, are naturally occurring, so said protein is not eligible as claimed on its own. There is no indication that the polyprotein has changes which alter the natural structure, function, or other properties of the peptide. Thus, for at least one embodiment within the broadest reasonable interpretation, the claimed polyprotein as a whole does not display markedly different characteristics compared to the naturally occurring counterparts. Further dependent claims add additional limitations that do not appear to distinguish the protein from that which occurs naturally (i.e. sequences appear to be natural CoV sequences), and the mixtures of the polypeptide with carriers such as water do not appear to impart any marked change upon the polyprotein.  Accordingly, the polypeptide is a “product of nature” exception, and the claim is directed to at least one exception (Step 2A: YES). 
Next, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exceptions. Although further analysis does not need to be performed on the individual protein, the mixtures of proteins can be analyzed to determine if there is significantly more than the natural viral spike protein.  Because the component elements (the peptide and water “product of nature” exception) do not occur together in nature and are not markedly changed by their combination into a mixture, each is considered as an additional element to the other. This consideration provides an opportunity to explore whether this combination of “products of nature” amounts to significantly more than the products themselves. As discussed above, mixing the peptide with a carrier such as water does not markedly change the characteristics of either component, because each component continues to have the same properties in the mixture as it had alone. In addition, using a carrier in a peptide vaccine was well-understood, routine & conventional prior to applicant’s invention and at the time of filing the application, so the mixing of the peptide and carrier, when recited at this high level of generality, does not meaningfully limit the claim. Thus, the claim as a whole does not amount to significantly more than each “product of nature” by itself (Step 2B: NO). The noted claims do not qualify as eligible subject matter
Further, with respect to the methods as claimed, the methods read upon “inducing an immune response against a coronavirus” comprising administration of said polyprotein to a subject.  While the claim recites a series of steps or acts (Step 1: YES), nothing about the claims imparts any difference to natural infection by a coronavirus, thus drawing the methods claim to a judicial exception (Step 2A: YES).  Consideration of the other elements of the method do not impart any further meaningful limitations to distinguish the method from reading upon natural infection by a coronavirus (CoV), and do not amount to significantly more than the exception (Step 2B: NO).  The noted method claims do not qualify as eligible subject matter. 
It is suggested that the claims be amended to clearly read upon polyproteins or fragments thereof which are not naturally occurring and non-natural methods of use thereof.  One suggestion would be to clearly distinguish that the linker is a heterologous linker not composed of native amino acid sequence.  Further suggestions would be to add adjuvants or other elements to the compositions and methods to impart a marked change (i.e. increase in immunogenicity).  With respect to the method, it is suggested that clear steps which distinguish the immune response elicited from events of a natural infection be implemented (e.g. specific sites or routes of administration, dosages, administration of compositions that are not naturally occurring (e.g. vaccine compositions which comprise adjuvants), etc.)  These are all merely suggestions as to how to overcome the rejection, as applicant is free to amend or argue as they deem necessary to overcome the rejection.


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-20 are rejected as lacking adequate descriptive support for any polypeptide comprising any receptor binding domain (RBD) comprising any receptor binding motif (RBM) of any viral spike protein which comprises all the claimed components and results in the claimed function of binding to any viral receptor.
In support of the claimed genus of any polypeptide comprising any viral spike protein RBM, the application discloses one example in which a fragment containing the RBM from severe acute respiratory syndrome coronavirus (SARS CoV) that interacts with the ACE2 receptor was engineered to remove certain portions of the RBD and to comprise functional linkers and also exhibits the ability to fold into the proper conformation (proper conformation appears to be key to allow it to bind to the cognate receptor or be recognized by a neutralizing antibody, thus making the polyprotein useful as a subunit vaccine; See Examples 2-3 and ¶[0002-0006][0355].)  In fact, the first attempt at cloning the RBD did not produce a RBM that interacted with the noted ACE2 receptor as a 16-aa loop appeared to inhibit the proper interaction of the RBM with the receptor (¶[0354-0355]).  It should be noted that, under broadest reasonable interpretation, the definition of a “viral spike protein” is very broad, as per ¶[0101] of the specification.  From the guidance, it appears that any viral surface protein that has the capability of binding to any host cellular receptor fits within the definition of a “RBM”, and is not limited to only coronaviruses and coronavirus spike proteins.  Multiple heterologous linkers were tested to determine which allowed for the proper conformation of the SARS CoV RBM functional binding surface and receptor binding domain (RBD)(See Examples 2-5).  Specific point mutations within the SARS CoV RBM also allowed for gain of binding, such as the K465I mutation (Example 4).  Subsequent studies were also performed with Middle East respiratory syndrome coronavirus (MERS CoV) and its interaction with the receptor huDPP4 (Examples 6-8).  It appears as though linkers, while defined as an amino acid sequence that is from about 1 to about 10 or more amino acids (¶[0140]), to be functional in the SARS CoV system as claimed must be longer than at least 2 amino acids (¶[0357]).  While derivatives or variants or mutants thereof of the MERS-CoV and SARS-CoV constructs are disclosed, no other derivatives or variants or mutants thereof of any other viral protein RBM/RBD were constructed that can achieve this claimed function of binding to its cognate cellular receptor.  Thus, while the application appears to provide descriptive support for coronavirus spike proteins with specific deletions and point mutations and interactions with specific receptors, the application fails to provide examples of a sufficient number of additional species within the broadly claimed genera extending to other viral proteins and receptor interactions.  
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. i.e., there is no evidence that any polyprotein with any amino acids sequence from any viral RBD can still retain the function of binding to their cognate receptor.  Moreover, no correlation has been made to which structures, sequences, or linkers are required in order to achieve the claimed function of forming a “native” RBD structure.  The teachings of the art also fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed viral RBD would confer the claimed function of binding to the cognate receptor or forming the proper protein structures (secondary, tertiary, and quaternary) to be recognized by neutralizing antibodies.  
There are further written descriptive issues when it comes to the breadth of the claimed invention, especially with respect to non-coronaviruses.  It is not clear that all RBM and/or RBD are known for all viruses (e.g. it is not clear that all RBD for all viruses have been mapped out and so the size, sequence and function of all viral RBD are not known), and it is not known that all cognate receptors for said viruses are known.  For instance, while SARS CoV mainly uses ACE2 to enter cells, SARS CoV may also use alternate receptors, such as DC-SIGN or L-SIGN to enter cells, and the regions of the S protein from SARS important for receptor binding to these lectins is distinct from the RBD important for ACE2 binding (See e.g. Han DP, et. al. J Virol. 2007 Nov;81(21):12029-39. Epub 2007 Aug 22; CITED ART OF RECORD)  It is unclear how these mutations will affect the binding to these alternate receptors, as the “viral receptor” is generically claimed.  Different residues within the S protein appear to have different roles in the function of binding to ACE2 versus DC-SIGN (see e.g. Du L, et. al. Nat Rev Microbiol. 2009 Mar;7(3):226-36. Epub 2009 Feb 9; CITED ART OF RECORD.)  Further, it is not clear that addition or substitution of any length linker, especially one that is only 1-2 amino acids in length, will allow the protein to fold properly so that its cognate receptor recognizes and binds it, as the only studies performed by applicant were with CoV S1 proteins that used heterologous flexible linkers in the S1 fragment to allow it to fold properly to be recognized by ACE2 over the wild-type sequence after the noted loop domain was removed.  While the specification screened a large number of short linkers to ensure the RBD of the tested CoV retained the proper structure, the specification clearly stated that the shorter linkers were less effective (Example 3), thus bringing into question the efficacy of the breadth of the limitations of instant claim 7.  The data showed that linkers that were only 1 or 2 amino acids long were unable to effectively position the RBM-derived segments to assume a functional conformation.  Due to the breadth of the claims, longer linkers may be used, but the data provided for only tested shorter sequences, and it is not clear that longer linkers would provide the conformational state necessary for the functional limitations of the claims.  Further, the breadth of the claims allows any natural point mutation in the “tacking” region to be considered as a “linker insertion”, and it is not clear what is meant to be the “base tacking region” and what would be the mutated region with the “linker”.  Therefore, even with CoV such as SARS and MERS, it is not clear as to what length and sequence of linkers would be required of all viral “reconstituted” RBM or RBD to retain the proper tertiary structure.  Further, some RBM and RBD can "reveal" themselves only when interacting with cell receptor, and it is not clear that simply fusing any two areas or domains within an RBM or RBD with a single flexible linker guarantees a conformation that has interaction with any viral receptor, as some RBM may be “shielded” by more than one “tacking segment”.  On the further topic of 30-200mer of native RBM fragment linked to reconstituted RBM, in order to maintain tertiary structure of RBM and also achieve viral receptor interaction, it is not clear as to what specific portions of native RBM 30-200AA long need to be present or removed, as certain viral hemagglutinin (HA) are of different lengths, and therefore the RBD and RBM would be of different sizes (e.g.  Influenza HA is about 560 amino acids long while poxvirus HA is about 300 amino acids long.)  It is not clear that all viruses that comprise a RBD have a “core” and what constitutes said core, nor is it clear what is meant by a “tacking segment” (see 35 USC 112b rejection infra).  Finally, for the claimed proteins to maintain the desired structure and function, it is not clear as to what sequences or lengths or domains of the viral RBDs, especially RBDs from CoV such as SARS and MERS, are required to still comprise a RBM, to bind to their cognate receptor, and/or be recognized by neutralizing antibodies.  
Thus, in view of the above, there would have been significant uncertainty as to which viral RBD sequences with which linkers would be able to provide the native protein conformation and confer the claimed function of binding to which viral receptor.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.



	
Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There are a number of terms or limitations within claim 2 which are unclear.
The term "tacking segment" in claim 2 is a relative term which renders the claim indefinite.  The term "tacking segment" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification appears to potentially define the “tacking segment” of MERS and SARS CoV RBDs as an amino acid loop (Fig. 8; ¶[0077][0096][0100][0107][0125][0127]), but it is not clear how many and/or which amino acids are required to make such a “tacking segment”, if the “tacking segment” is a clearly defined loop (i.e. a hairpin loop, an Omega loop, a reverse turn/U-turn loop), and what regions and/or structures flank the “tacking segment”.  While this may be present in the noted CoV, it is  not clear if other viral spike proteins comprise said segment and how to identify said segment in these non-CoV viruses.
The term "amino acid excursion juxtaposed" in claim 2 is a relative term which renders the claim indefinite.  The term "amino acid excursion juxtaposed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Excursion” is not a typical art-recognized term, nor is it clear as to what exactly the amino acids should be doing as far as structure or function.  “Juxtaposed” does not provide clear instruction as to the placement, function, or structure of the amino acids.  It is not clear that with the breadth of the invention drawn to different amino acid sequences, whether or not point mutations, substitutions, insertions, or deletions would alter this amino acid positioning.  This phrase is relative and unclear that one of skill in the art would not know the metes and bounds of what is being claimed, nor would one in the art be able to easily test such structural changes to the protein to determine if they were infringing upon the limitations or not, particularly in the breadth of viruses as claimed.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 2 is rejected on the grounds of being indefinite.  

Claims 1-2, 12, and 15 and dependent claims 3-11, 13-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected for claiming the limitation of a(n) amino acid position(s) within a protein sequence without providing an appropriate frame of reference for said sequence.  Since it is not clear what virus is being referenced, nor what viral receptor binding protein or specific receptor binding motif/domain is being referenced, it is unclear what is, and what is not, the “receptor binding domain” (RBD) or the “receptor binding motif” (RBM).  Minimally, it is necessary to know what virus is being referenced with respect to the “Spike protein”, as set forth supra a “Spike protein” can vary greatly across viral species.  Because it is unclear what viruses are, or are not, included in this claim, it is unclear how to determine what may be the RBD and what may be the RBM of that RBD. 
	For at least this reason, claims 1, 2, 12, and 15 are rejected on the grounds of being indefinite.  Claims 3-11, 13-14, and 16-20 are also rejected since they depend upon claim 1, 2, 12, or 15, but do not remedy the deficiencies of claim 1, 2, 12, or 15.  

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is drawn to a composition comprising an effective amount of at least one polypeptide according to claim 1, and/or any derivative, enantiomer, fusion protein, conjugate or polyvalent dendrimer thereof, said composition further comprises at least one pharmaceutically acceptable carrier/s, excipient/s, auxiliaries, and/or diluent/s.  However, it is unclear what the “effective amount” is in reference to (e.g. effective for stimulation of an immune response in a host, effective for specific function in cell culture, etc.)  
For at least this reason, claim 10 is rejected on the grounds of being indefinite.

Claim 19 and dependent claim 20 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is drawn to “the method according to claim 15, for producing epitope based viral vaccine comprising reconstituted RBM, the method, the method further comprising the step of: admixing at least one of said reconstituted functional RBM/s of a viral Spike protein or any derivative or enantiomer thereof, or any fusion protein, conjugate, or polyvalent dendrimer comprising the same with at least one adjuvant/s, carrier/s, excipient/s, auxiliaries, and/or diluent/s.”  It is confusing what is being claimed, as it is not clear if the method of claim 15, which produces a reconstituted RBM, is meant to take that RBM and reconstitute it within pharmaceutically acceptable carriers to generate a vaccine composition, or if it is an attempt to shift the method or claim an independent “method of producing an epitope based viral vaccine”.  For the purpose of prior art, the claim will be interpreted in the following manner:
“19. The method according to claim 15, wherein the method further comprises the step of: admixing at least one of said reconstituted functional RBM/s of a viral Spike protein or any derivative or enantiomer thereof, or any fusion protein, conjugate, or polyvalent dendrimer comprising the same with at least one adjuvant/s, carrier/s, excipient/s, auxiliaries, and/or diluent/s, wherein said resulting admixture is an epitope-based viral vaccine.”
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 19 is rejected on the grounds of being indefinite.  Claim 20 is also rejected since it depends from claim 19, but does not remedy these deficiencies of claim 19.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a polypeptide comprising an amino acid sequence of at least one reconstituted Receptor Binding Motif (RBM) of a viral Spike protein or of any fragment thereof, wherein said reconstituted RBM comprises at least one linker and at least one fragment of the native RBM, said native RBM is a 30 to 200 amino acid sequence comprised within the Receptor Binding Domain (RBD) of said Spike protein forming a binding interface that interacts with the viral receptor. 
Further limitations on the polypeptide of claim 1 are wherein said native RBM forms an extended 30 to 100 or more amino acid excursion juxtaposed along the edge of the core of the RBD and tacked to said core via a tacking segment, and wherein at least one of said linker/s replaces or is added to at least one of: said tacking segment, any part or amino acid residue/s thereof and any RBM fragment or amino acid residue/s thereof (claim 2); wherein said spike protein is a Coronavirus (CoV) S1 protein (claim 3);  said Coronavirus is a CoV infecting mammalian subject/s, avian subject/s or any other vertebrates (claim 4); such as Middle East Respiratory syndrome CoV (MERS CoV)(Claim 5); wherein the reconstituted RBM comprises: (a) at least one linker and wherein at least one of said linker/s replace/s said loop or any part thereof; or (b) at least one linker and wherein at least one of said linker/s replace/s at least one RBM fragment or amino acid residue/s not directly involved in receptor binding (claim 6); wherein said at least one linker is an amino acid linker comprising 1 to 10 amino acid residues (claim 7) or 3 to 8 amino acid residues (claim 9); wherein said Coronavirus is Severe Acute Respiratory Syndrome coronavirus (SARS CoV)(claim 8); and a composition comprising the polypeptide of claim 1 and/or any derivative, enantiomer, fusion protein, conjugate or polyvalent dendrimer thereof, said composition further comprises at least one pharmaceutically acceptable carrier/s, excipient/s, auxiliaries, and/or diluent/s (claim 10).
Claim 11 is drawn to an epitope based viral vaccine comprising at least one polypeptide according to claim 1, and/or any fragment thereof, any derivative, enantiomer, fusion protein, conjugate or polyvalent dendrimer thereof, said vaccine optionally further comprises at least one pharmaceutically acceptable carrier/s, excipient/s, auxiliaries, and/or diluent/s.
Claim 12 is drawn to a method for preventing, inhibiting, reducing, eliminating, protecting or delaying the onset of an infection or an infectious clinical condition caused by a viral pathogen, or of inducing an immune response against a viral pathogen, in a subject in need thereof, the method comprising the step of administering to said subject an effective amount of at least one polypeptide comprising an amino acid sequence of at least one reconstituted RBM of a viral Spike protein or of any fragment thereof, any derivative, enantiomer, fusion protein, conjugate or polyvalent dendrimer thereof or of any composition or vaccine comprising the same, wherein said reconstituted RBM comprises at least one linker and at least one fragment of the native RBM, said native RBM is a 30 to 200 amino acid sequence comprised within the RBD of said Spike protein forming a binding interface that interacts with the viral receptor.
Further limitations on the method according to claim 12, are wherein said viral pathogen is a Coronavirus is a CoV, and wherein said viral Spike protein is a CoV S1 protein (claim 13), wherein said Coronavirus is a CoV infecting mammalian subject/s, avian subject/s or any other vertebrates, optionally, said coronavirus is any one of MERS CoV and SARS-CoV (claim 14).
Claim 15 is drawn to a method for the preparation of a functional reconstituted RBM of a viral Spike protein, said method comprises the step of: a) screening a conformer library of RBMs of said viral Spike protein with a binding molecule, wherein said library comprising plurality of bacteriophages, each expressing a reconstituted RBM comprising an amino acid sequence of at least one fragment of an RBM of a viral Spike protein and at least one exogenous combinatorial linker; and b) identifying and producing reconstituted RBM peptides which bind at least one of said binding molecule/s.
Further limitations on the method according to claim 15 are wherein said spike protein is a CoV S1 protein (claim 16); wherein said binding molecule is at least one of: (a) the receptor for said CoV or any fragments thereof, (b) a neutralizing antibody directed against the wild type CoV RBM and any combinations thereof (claim 17); wherein: (a) said CoV RBM is MERS CoV RBM, and said receptor is CD26/DPP4 or any fragment thereof, or (b) said CoV RBM is SARS CoV RBM, and said receptor is Angiotensin-Converting Enzyme 2 (ACE2) or any fragment thereof (claim 18); wherein the method further comprises the step of: admixing at least one of said reconstituted functional RBM/s of a viral Spike protein or any derivative or enantiomer thereof, or any fusion protein, conjugate, or polyvalent dendrimer comprising the same with at least one adjuvant/s, carrier/s, excipient/s, auxiliaries, and/or diluent/s, wherein the resulting admixture is an epitope-based viral vaccine (claim 19); and wherein said viral vaccine is a CoV vaccine, and wherein said viral Spike protein is a CoV Si protein (claim 20).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,676,511. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming reconstituted CoV RBMs that have two distinct RBM regions joined by a linker, namely a heterologous linker, that allows said RBM to form a proper conformation to bind with at least one of its known receptors.  Both claim sets are drawn to the reconstituted RBMs themselves and methods of therapeutic use and methods of generating and screening said peptides for receptor interaction.  While the instant application claims to be a CON of 15/929,356, which in turn claims to be a DIV of the ‘511 patent, and the DIV was filed before the ‘511 patent issued, the DIV filing was not a result of a restriction made in the parent under 35 U.S.C. 121, and therefore is not protected from a nonstatutory double patenting rejection.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648